Citation Nr: 0506867	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-32 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection, including as due to 
herbicide exposure, for a hemangioma of the right side of the 
face and lower lip.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1969 to May 
1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 decision by the RO in Buffalo, New 
York which denied service connection  for a hemangioma of the 
right side of the face and lower lip.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

Although further delay is regrettable, the Board finds that 
further development is  necessary prior to appellate review.

The veteran essentially contends that he has a facial growth 
on the right side of his face due to service exposure to 
herbicides, or in the alternative, he argues that the growth 
is a residual of traumatic injury from chain bonders his face 
while transporting heavy equipment via tractor-trailors 
during active duty in Vietnam.  This type if duty is 
consistent with his service records.

The Board notes that the veteran has reported receiving VA 
medical and dental treatment at the Syracuse VA Medical 
Center (VAMC) from 1972 to 1984.  In May 2003 the VA medical 
facility in Syracuse informed the RO that they were unable to 
locate any records prior to 1985 to include in the archives.  

The representative in November 2003 indicates these treatment 
records were sent to Bayonne, New Jersey.  The Board is of 
the opinion that an attempt should be made to obtain any 
records from the facility in Bayonne, New Jersey.

The veteran has submitted private medical statements 
indicating a possible relationship between trauma and 
chemical exposure and the hemangioma.   Following a VA Agent 
Orange examination, the VA examiner indicated that the 
hemagioma may possible be related to Agent Orange exposure.

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO is requested to contact the 
facility in Bayonne, New Jersey whether a 
medical or a records storage facility in 
order to obtain any VA medical and dental 
records covering the period from 1972 to 
1984.   

2.  Thereafter, the RO should make 
arrangements for a VA examination in 
order to determine the nature and 
etiology of any tumor or growth of the 
right cheek and neck.  The claims file, 
including this remand, should be made 
available to the physician for review, 
and the examination report should reflect 
that this was done.  In particular, the 
examiner should review the following 
documents:  (a) a report of a January 
2001 Agent Orange registry exam, (b) a 
letter from a VA doctor dated in February 
2001, (c) a letter from a private 
physician, S. A.T., MD, dated in August 
2001, and (d) a letter from a private 
physician, R. M. K., MD, dated in January 
2002.

All indicated tests and studies should be 
performed.  The examiner is requested to 
obtain a detailed clinical history, to 
include the facial injuries sustained in 
Vietnam.  Following the examination, the 
examiner is requested to render an 
opinion as to whether it is as least as 
likely as not that any currently 
diagnosed hemangioma of the face and neck 
is related to the veteran's military 
service, to include herbicide exposure in 
service and the incidents concerning 
being struck on the face by chain 
binders.  The examiner should set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed 
in the examination report.

3.  The RO should then re-adjudicate the 
claim for entitlement to service 
connection for a hemangioma of the right 
side of the face and lower lip, to 
include as due to herbicide exposure.  If 
the claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  The 
veteran and his representative should be 
given time to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




